Citation Nr: 1500410	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico



THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) prior to February 13, 2013.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to June 1966.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

In June 2003, the Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO).  A copy of the transcript is of record.

In an April 2014 decision, in pertinent part, the Board denied the Veteran's claim for an increased rating in excess of 30 percent for the service-connected PTSD prior to February 13, 2013.  

Thereafter, the Veteran appealed the Board's denial of this matter to the United States Court of Appeals for Veterans Claims (Court).  

In October 2014, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMR).  

The Court granted the JMR in an October 2014 Order, vacating and remanding the part of the April 2014 decision that denied an initial rating in excess of 30 percent for the service-connected PTSD prior to February 13, 2013 on the basis that adequate reasons or bases for the determination had not been provided.  

The Board notes that the Veteran's claim for a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability had been previously remanded to AOJ for additional development and has not been returned for the purpose of appellate disposition. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  



FINDING OF FACT

For the period of the appeal prior to February 13, 2013, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas such as work, family, thinking and mood due to such symptoms as suicidal ideations, depression, panic attacks, sleep disturbances, nightmares, poor concentration, irritability, intrusive thoughts/flashbacks, and extreme avoidant behaviors; total occupational and social impairment is not demonstrated.


CONCLUSION OF LAW

For the initial part of the appeal prior to February 13, 2013, the criteria for the assignment of a 70 percent rating, but no higher for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 including Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In March 2002 and March 2006, the RO sent letters to the Veteran providing him notice, which satisfied the requirements of VCAA. See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  These letters were prior to the September 2006 rating decision which granted service connection for PTSD and explained how ratings and effective dates are determined, pursuant to Dingess/Hartman. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  VA medical records have been obtained and considered. 

The Veteran also was afforded VA examinations for his PTSD.  These examinations addressed the pertinent rating criteria, and there is no argument or indication that it was inadequate.  The Board has carefully reviewed the record and determines no additional development is necessary. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

Here, the disability has not significantly changed and a uniform evaluation is warranted.   

The Veteran's PTSD has been rated as 30 percent disabling prior to February 13, 2013, pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under the General Rating Formula, a mental condition that has been formally diagnosed but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication warrants a 0 percent evaluation. 

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Function (GAF) score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  

A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  

A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  

A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.

In this case, the Board finds that the manifestations of the service-connected PTSD are shown to more nearly approximate that of  occupational and social impairment with deficiencies in most areas for the initial period of the appeal.

The VA outpatient treatment records reflect the Veteran's ongoing complaints, treatment, and diagnosis of PTSD.  In January 2000, the Veteran was diagnosed with depression not otherwise specified (NOS) and rule out PTSD, and was assigned a GAF score of 60.  

The Veteran reported retiring from employment with the City of Albuquerque in 1995 and having left his subsequent employment about one year prior after four years employment.  He reported having an anxious affect, "yancey" mood, and depression that was the same, being more irritable now, having trouble falling asleep, feeling anxious, being worried about finances, but not being suicidal.  He was noted to have been unemployed since quitting his job the previous year.  

The Veteran also complained of a pounding heart with chest tightness and anxiety that lasted for one hour but was not characterize as a panic attack.

In February 2000, the Veteran reported having nightmares, intrusive memories, and hyperarousal (insomnia, irritability, difficulty concentrating) since 1999, and having hypervigilance, exaggerated startle response, and one flashback about five years ago.  He also noted having depression (sadness, hopeless, anhedonia, decreased appetite, weight loss, feelings of worthlessness/guilt, concentration difficulty) since retirement in 1995 and panic attacks two to three times per day at night.  

All the symptoms had worsened since his being diagnosed with emphysema and after visiting to the Vietnam Memorial in 1999.  Nonetheless, the Veteran reported having a good relationship with his immediate family and a rich family life with his wife for 29 years.  He reported no suicidal or homicidal ideation.

Following the February 2000 VA outpatient examination, the examiner noted the Veteran's good hygiene and eye contact, cooperation, normal speech, logical and linear thought processes, thought content that was on topic, and normal insight and judgment; however, the Veteran was also noted to have been severely depressed.  He was diagnosed with PTSD, major depressive disorder (MDD), and panic disorder without agoraphobia, and assigned a GAF score of 41.  The Veteran denied having received previous inpatient or outpatient psychiatric care.

In March 2000, the Veteran was diagnosed with MDD and PTSD and was assigned a GAF score of 60.  He reported hoping that his recent heart attack would kill him.  While he had passive suicidal ideas, he had no current suicidal plans or intent.  He also noted having disrupted sleep with tossing and turning in bed for nine hours, limited interest, and poor energy.  

In May 2000, the diagnoses of MDD and PTSD were continued, and his GAF score was increased to 70.  The physician noted that the Veteran had passive suicidal ideas with no plan or intent and had not noticed any improvement.  However, in two months, the Veteran was diagnosed with moderate to severe MDD and rule out PTSD and assigned a GAF score of 50 in July 2000.  

The Veteran requested more medication and reported having poor sleep, low energy and appetite, poor concentration, more irritability with his wife, nightmares and flashbacks about two to three times per week, and continued worrying.  He also noted having passive suicidal ideas by not minding if he had a heart attack and died, and having thought of suicide by use of a gun two years earlier, but no active plan now.  

A second July 2000 VA treatment note indicated that, since the Veteran had restarted his medications, his symptoms had lessened, with no suicidal ideas, flashbacks, or nightmares and less anxiety.

A July 2000 letter was prepared by a VA psychiatrist who diagnosed the Veteran with PTSD, recounted the Veteran's stressors, indicated the Veteran had the full range of PTSD symptoms, including flashbacks, nightmares, intrusive thoughts, and hyperarousal interfering with sleep and concentration and causing irritability.  The Veteran engaged in avoidance behaviors that limited his ability to engage in natural human interchanges that allowed him to work and socialize.  A GAF score of 41 was assigned.  

In October 2000, the Veteran's diagnosis of MDD and rule out PTSD was continued while his GAF score increased to 60.  He reported being awake three times per night, and having energy that was down, concentration that was okay, affect that was mildly dysthymic, mood that was "not motivated," and no suicidal ideas.

In November 2001, the Veteran was seen at VA for safety from risk of self-harm.  He was diagnosed with MDD, and his GAF score decreased to 40.  The record demonstrates that the Veteran had separated from his wife five months earlier and returned to drinking, slept for only five to six hours, had difficulty with concentration, and was suicidal with self-reported worrying that he would buy a gun and kill himself.  

Although the Veteran reported having six months of suicidal thoughts, the cardiology treatment records from four days earlier had shown that he denied suicidal thoughts at that time.

The VA treatment records dated from April 2002 to February 2006 showed that the Veteran's mood had improved and that he had no suicidal ideation or sleep problems, experienced financial hardship due to separation from wife, had a new girlfriend, and tested negative on depression screenings.  

The Veteran also testified at the June 2003 hearing that "[he] had to train [his] mind to forget [his combat status] because the first five years after getting out, if [he] had known what PTSD was at that time, [he] would have gone to the VA [h]ospital at that time."  The testimony was in support of the underlying service connection claim, not as to the current severity of his PTSD and contains little information relevant to the issue on appeal.

The Veteran was afforded VA examinations in June 2006 and August 2006 by the same VA examiner.  In June 2006, the Veteran reported having depression, anxiety, sleep problems, and a girlfriend but no close friends.  He had been separated from his wife for five years, had a good relationship with three of his five children, and described himself as a loner with no social life.

Following the June 2006 VA examination, the examiner noted the Veteran was neatly groomed, appropriately dressed, cooperative, friendly, and oriented to person, time and place.  The Veteran's psychomotor activities, speech, thought processes, and thought content were unremarkable.  His affect was normal, and his mood was anxious and depressed.  His judgment and insight were fair, and his impulse control was good.  There was no evidence of difficulty with attention, delusions, inappropriate behavior, obsessive or ritualistic behavior, homicidal or suicidal thoughts, episodes of violence, or any problem with activities of daily living.  

However, the examiner did note the Veteran's sleep impairment, poor remote, recent and immediate memory, retirement in 1997, and current unemployment.  The Veteran also displayed deficiencies in thinking, family relations, and mood.  The Veteran was diagnosed with depression disorder and assigned a GAF score of 55.

At the August 2006 VA examination, the Veteran reported having recurrent and intrusive distressing recollections of his traumatic in-service event that included images, thoughts or perceptions.  He also reported having recurrent distressing dreams of events, acting or feeling as if the event was recurring, having intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of a traumatic event, and physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of a traumatic event.  

The Veteran also noted his efforts to avoid thoughts, feelings, or conversations associated with the event and to avoid activities, places, or people that aroused recollections of the trauma.  Furthermore, he reported difficulty falling or staying asleep and with concentration, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.

Following the August 2006 VA examination, the examiner's notations were similar to the June 2006 examination report, except that  the Veteran's thought content was noted to reflect paranoid ideation, that his mood included agitation, and that there was no evidence of panic attacks.  

The Veteran was unable to recall an important aspect of the trauma event and had markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect and a sense of a foreshortened future.  Since the last VA examination, there was evidence of changes in performance in employment, family role functioning, social/interpersonal relationships, and recreation/leisure pursuits.  The Veteran displayed difficulties in judgment, thinking, family relationships, work, and mood.  

The examiner added that the Veteran has been unemployed since 2002 after quitting due to medical problems.  The Veteran was diagnosed with chronic PTSD and assigned a GAF score of 55.

At both VA examinations, the examiner reported that, although there was evidence of an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with generally satisfactory functioning, there was no total occupational and social impairment or evidence of reduced reliability and productivity due to the Veteran's PTSD symptoms.

At a February 2007 VA outpatient examination, the Veteran reported having recurrent and distressing recollections two to three times per month, recurrent and distressing dreams one to two times per week, flashbacks, distress with reminders of fear and nervousness, tension, and shakiness.  He avoided thoughts, feelings, conversations, news, war movies, crowds, social activities, and once pleasurable leisure activities.  He felt detached or estranged from others since returning from Vietnam, not wanting to live, insomnia two to three times per week, controlled constant irritability, decreased concentration and ability to focus, hypervigilance, and increased startle reaction to the unexpected.  

The Veteran also reported not being too close to his siblings anymore, yet maintained a relationship with three of his five children and getting social support from his children, extended family, and girlfriend with whom he has lived for the past six years.

Following the February 2007 VA outpatient examination, the examiner noted that the Veteran was casually dressed, attentive, alert, oriented to all spheres and cooperative, appeared reliable, had an average knowledge base and general intelligence, and demonstrated intact abstraction and calculation.  

The Veteran's speech was noted to be free flowing, spontaneous and articulate, and his mood was level with a full range of appropriate affect.  His thinking was goal directed, coherent and logical and his insight and judgment were fair to good.  However, memories for immediate, recent, and remote events appeared mildly to moderately impaired and concentration and the ability to focus appeared mildly impaired.  

There was also no evidence of hallucinations, illusions, suicidal or homicidal ideation, suicide attempts, or inpatient hospitalization.  The examiner noted that the Veteran's symptoms were clinically significant and caused distress and impairment affecting his social, family, personal and occupational life, yet had no trouble holding jobs.  

The Veteran was diagnosed with moderate chronic PTSD and assigned a GAF score of 60.  Nonetheless, in February 2007, he reported experiencing insomnia due to bad dreams, problems with concentration and the ability to maintain focus, controlled irritability, hypervigilance, and discomfort around crowds.  The Veteran's VA outpatient group therapy treatment records from April 2007 to July 2007 further document his attendance and participation.

A February 2008 VA emergency department note indicated that the Veteran presented with chest pain.  He denied thoughts of hurting himself or others at the time.

An August 2012 private vocational assessment completed by a certified rehabilitation counselor after review of the claims file and telephone interview with the Veteran was presented.  During the interview, the Veteran reported that he regularly experienced flashbacks, nightmares, difficulty sleeping, a sense of foreshortened future, an exaggerated startle reflex, a distrust and distance from others, and hypervigilance and sense of foreboding since his return from Vietnam.  

In 2010, the Veteran was noted to have divorced his wife and was currently re-married spending time with her daughter and family as well as occasionally with his extended family.  He helped with household chores, such as washing dishes, mopping, vacuuming, and doing laundry.

The rehabilitation counselor assessed the Veteran's transferable skills and summarized the medical treatment of record, activities of daily living, education history, and employment history.  

It was concluded that the Veteran was unable to engage in gainful employment due to his PTSD as of 1995 when he retired from the City of Albuquerque due to the potential of an investigation of physical assault on a crewmember, choosing to be homeless (poor judgment), and avoiding family involvement (avoidance and isolation).  

The Veteran's ability to maintain subsequent employment as a shuttle bus driver was acknowledged as possible because he worked under conditions that accommodated the PTSD symptoms.  

The rehabilitation counselor further opined that the Veteran "was clearly unable to engage in gainful employment as of the date he left his driving position due to his PTSD and the addition of his coronary artery disease (CAD) symptoms further prohibited his ability to work."

In light of the evidence, the service-connected PTSD is shown to have  been productive of a disability picture that more closely resembled the criteria for a 70 percent rating for the entire period of the appeal.  

In this regard, the evidence shows that the Veteran has experienced overall level of occupational and social impairment that is more consistent with deficiencies in the areas of work, family relations, thinking and mood.  His PTSD was shown to be manifested by periodic suicidal ideations, depression, intrusive thoughts, avoidant behavior, impaired concentration, withdrawal, hypervigilance, irritability, and chronic sleep impairment.  He had very few social relationships and had no desire to be involved in social activities.  

That being said, the Board notes that the Veteran's symptoms do not approach the severity contemplated for a 100 percent rating.  As set forth, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  

The record shows that there has never been any indication of symptoms such as gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name.

Upon consideration of all of the relevant evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas supporting no more than a 70 percent disability rating.   



ORDER

An increased rating of 70 percent rating, but no more for the service-connected PTSD for the period of the appeal prior to February 13, 2013 is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


